Title: From George Washington to Jonathan Trumbull, Sr., 28 November 1781
From: Washington, George
To: Trumbull, Jonathan, Sr.


                  
                     Dear Sir
                     Philadelphia 28th Novemr 1781
                  
                  I have the Honor to acknowlege your Favor of the 6th instant— and to thank your Excellency with great Sincerity for the very cordial and affectionate Congratulations which you are pleased to express on our late Success in Virginia.
                  I must earnestly hope that this Event may be productive of all those happy Consequences which your Excellency mentions; and I think that its good Effects cannot fail to be very extensive, unless from a mistaken Idea of the Magnitude of this Success, unhappily, a Spirit of Remissness should seize the Minds of the States, & they should sit themselves down in Quiet, with a delusive hope of the Contest being brot to its Close.  I hope this may not be the Case: to prevent so great an Evil, shall be the Study of my Winters Endeavour.  and I cannot but flatter myself that the States, instead of relaxing in their Exertions, will be stimulated to the most vigorous preparations for another active, glorious & decisive Campaign; which if properly prosecuted, will, I trust, under the Smiles of Heaven, bring us to the End of this long and tedious War, & sit us down in the full Security of the great Object of our Toils—the compleat Establishment of Peace, Liberty and Independence.
                  Whatever may be the Policy of European Courts during this Winter, their Negociations will form too precarious a Dependance for us to trust to.  Our Wisdom should dictate to us a serious preparation for War— and in that State we shall find ourselves in a Situation secure against every Event.
                  Your Excellencys Wish for some Ships of our Ally to be stationed at New London, I should have been happy in promoting, would Circumstances have permitted; but the Admiral De Grasse has taken almost all his Ships of War with him from this Coast— and except a frigate or two left in York River, for the Security & Aid of the french Troops, who will have their Winter Quarters in the Vicinity of York Town, not a Ship of force is left upon the American Station.  The Supply of fresh Beef to the french West India Islands, is certainly a desirable Object to our Allies— and is worthy of Attention; but no Security can be given to its Transportation from the Quarter your Excellency mentions.  I have the Honor to be with great Sincerity of Respect & Regard Your Excellencys Most Obedient and most humble Servant
                  
                     Go: Washington
                     
                  
               